DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I and species of a compound of formula II with R5 = ethyl and n = 0 and the additional drug dabrafenib being present in the reply filed on December 29, 2021 is acknowledged. While no elections were made for m, p and q, the compound elected was sufficiently specified that no additional information was required.
The requirement is still deemed proper and is therefore made FINAL.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Singapore Application No. 10201710241V, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Most of the disclosure of SG’241V is very specific and relates to a specific silica construct containing a single photosensitizer, namely a combination of TMOS (tetramethyl orthosilicate) with the phthalocyanine PC-Si (phthalocyanine functionalized with 4 specific silicate units), with dabrafenib and trametinib being called out in scheme 1 to prepare the material to form “uniform and small particles suitable for topical delivery” (p 3, col 1). The last 4 pages of SG’241V indicate that larger porous silica particles have not been reported as suitable for topical delivery while smaller silica particle are often non-porous and inexpedient for drug loading (p 21, ¶ 2) but no particular sizes are given. Attempts to load with different drugs and functionalization with targeting ligands such as folic acid and hyaluronic acid are mentioned on p 22. However, the disclosure is limited in the scope and does not disclose the generic invention such as in claim 1 that is any organosilica nanoparticle with any photosensitizer incorporated in any manner within the nanoparticle framework. Specifics 
As no single claim of the instant application is limited solely to the material as disclosed in SG’241V, the effective filing date of the all of the instant claims is December 5, 2018.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. When something is recited in parentheses following a particular item, the two should be of the exact same scope. The scope of the two terms in parentheses, keloid scars and hypertrophic scars, is within the genus of abnormal scarring recited before the parentheses. However, other 

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase (namely, “BRAF inhibitors” instead of the broader recitation of “drugs for the treatment of cancer”) are part of the claimed invention. See MPEP § 2173.05(d) Additional confusion arises due to the inclusion in the same list of the “chemotherapeutic drug”. While the inclusion of the same element twice in a Markush is not per se indefinite, the inclusion of an item that would seem to have the same scope as “drugs for the treatment of cancer” suggests that the scope of “drugs for the treatment of cancer such as BRAF inhibitors” might be different but in what manner is not clear. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brevet et al. (WO 2011/073054).
In example 18, mesoporous silica nanoparticles of the hexagonal type MCM41 network loaded with the photosensitizer trialkyoxysilane derivative 7a (structure shown at the top of p 72) was prepared (p 74, ln 5 onward). Tetraethoxysilane (TEOS) was used in the nanoparticle production process (p 74, ln 10 – 20).
The size of the nanoparticles was not reported. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that the materials of Brevet et al. do not comprise at least one such photosensitizer modified by a silicon-containing group as required by claim 5. That such a group was added before synthesis or during the process of forming the nanoparticles does not patentably distinguish the resulting product. The molar ratio is not explicitly disclosed but the evidence of record does not establish that the products of Brevet et al. are patentably distinguished over those prepared using the molar ratio of ingredients recited in claim 13. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 13, 19, 20, and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brevet et al. (WO 2011/073054).
In addition to the teachings of Brevet et al. discussed above, Brevet et al. discloses silica nanoparticles functionalized with compounds of formula (I) as shown in the abstract that are biphotonic photosensitizers (whole document, e.g., p 1, ln 3 - 5). The photosensitizers can be incorporated in silica nanoparticles and covalently linked to such particles (p 3, ln 13 - 14). Covalent bonding prevents leakage of the photosensitizer from the nanoparticles and they are not trapped within the structure but are part of the nanoparticles as there are covalently linked to the walls of the 
A mesoporous nanoparticulate silica less than 50 nm in size or one with both a photosensitizer and drug for the treatment of cancer is not specifically disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare mesoporous silica nanoparticles less than 50 nm in size and/or that incorporate an additional antineoplastic agent into such particles.  The person of ordinary skill in the art would have been motivated to 
Claims 4, 5 and 13 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that the materials of Brevet et al. do not comprise at least one such photosensitizer modified by a silicon-containing group as required by claim 5. That the group was added before synthesis or during the process of forming the nanoparticles does not patentably distinguish the resulting product. The molar ratio is not explicitly disclosed but the evidence of record does not establish that the products of Brevet et al. are patentably distinguished over those prepared using the molar ratio of ingredients recited in claim 13. 
.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brevet et al. as applied to claims 1, 3 – 5, 13, 19, 20, and 29 – 32 above, and further in view of Tham et al. (Chem Commun, 2016).
Brevet et al. is discussed above.
Preparation of silica nanoparticles in the presence of photosensitizers having silicate groups attached as shown in formula II is not disclosed.
Tham et al. discloses that photosensitizers can be delivered through mesoporous silica nanoparticle and ultrasmall polymer dots and investigated a combination of PDT and photothermal therapy (PTT) which are viable alternatives to traditional cancer therapeutic approaches (p 8854, col 1). Tetraamino zinc phthalocyanine was used as the precursor since it can be easily derivatized with 3-(triethoxysilyl)propyl isocyanate as shown in figure 1 (p 8854, col 2, ¶ 3). This material was then grafted onto the silica coated AuNR (gold nanorods) (¶ bridging p 8854 and 8855), which increased the silica coating thickness from 4 ± 1 nm to abour 12 ± 1 nm (p 8855, col 1, ¶ 2). The materials were capable of decreasing cell viability after light exposure (p 8856, col 2). 
2H5)3 groups on the photosensitizer would results in covalent linkage of the photosensitizer to the nanoparticles themselves, rendering the photosensitizer unable to diffuse out of the particles. Different photosensitizers will have different characteristics (e.g., optimal wavelength, susceptibility to bleaching) and the person of ordinary skill in the art can select the photosensitizer to be attached to mesoporous silica nanoparticles depending on the particular needs for an application with a reasonable expectation of success from those that are known in the art such as those disclosed by Tham et al. that are also suitable for attachment via silicon containing linkages.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Brevet et al. as applied to claims 1, 3 – 5, 13, 19, 20, and 29 – 32 above, and further in view of Zhao et al. (Tox Applied Pharacol, 2009) and Hauschild et al. (Lancet, 2012).
Brevet et al. is discussed above.
Dabrafenib as an anti-neoplastic agent is not disclosed.
Zhao et al. discloses silica nanoparticles with entrapped Pc4 (silicon phthalocyanine) reduced and delayed photobleaching, thus protecting the photodynamic effectiveness of the Pc4 (title and p 166, col 2, ¶ 5). As shown in figure 6, 
Hauschild et al. discloses that about 50% of melanomas have an activating mutation in the BRAF gene with 80-90% of BRAF mutated melanomas having a V600E mutation (p 358, col 1). Dabrafenib is a reversible, ATP-competitive inhibitor that selectively inhibits BRAFV600E kinase (p 358, col 2, ¶ 2). The results showed that most melanoma patients had a substantial response to dabrafenib and an improved progression free survival compared to dacarbazine (p 362, col 2, ¶ 2). Melanoma cells did however become resistant quite quickly (p 364, col 1, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare mesoporous silica nanoparticles comprising a photosensitizer and the anti-neoplastic agent dabrafenib as a combination treatment for melanoma.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Brevet et al. discloses that antineoplastic agents and photosensitizers can both be incorporated into mesoporous silica nanoparticles. Photosensitizers such as the phthalocyanine photosensitizer of Zhao et al. are effective against melanoma cells, and Hauschild et al. discloses that dabrafenib is also effective against melanoma cancer cells. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Also note that Brevet et al. also discloses that antineoplastic agents can be encapsulated in silica nanoparticles comprising photosensitizers. Therefore mesoporous silica nanoparticles comprising both a photosensitizer and the antineoplastic agent dabrafenib would have been obvious to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.